      Case 4:16-cv-01414 Document 643 Filed on 08/23/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 23, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,                   §
on behalf of themselves and all others           §
similarly situated,                              §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-16-1414
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                             ORDER

       Harris County Commissioner Steve Radack, Equal Justice Now, Harris County

Commissioner R. Jack Cagle, the Harris County Domestic Violence Coordinating Council, and

Harris County District Attorney Kim Ogg moved for leave to file amicus briefs regarding the

proposed consent decree and settlement agreement. (Docket Entry Nos. 634, 635, 638, 639, 641).

The motions to file briefs are granted.

       The Houston Area Police Chiefs Association and the Texas School District Police Chief’s

Association moved for an extension of time, until September 2, 2019, to file amicus briefs.

(Docket Entry No. 640). The court grants the two associations leave to file by September 2 for

consideration in connection with the final fairness hearing. This extension will not delay resolution

of the joint motion for preliminary approval of the proposed consent decree and settlement

agreement and for approval of class notice. (Docket Entry No. 617).

               SIGNED on August 23, 2019, at Houston, Texas.


                                              _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge
